977 F.2d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Angel AYALA-CONTRERAS, Defendant-Appellant.
No. 92-30117.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1992.*Decided Oct. 20, 1992.

1
Before GOODWIN and SCHROEDER, Circuit Judges, and KEEP,** District Judge.


2
MEMORANDUM***


3
The judgment in the above entitled criminal proceeding is affirmed on the authority of the en banc decision in United States v. Proa-Tovar, No. 90-50373, slip op. 11085 (9th Cir.  Sept. 14, 1992).   Appellant is unable to demonstrate the requisite prejudice.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 Honorable Judith N. Keep, Chief United States District Judge for the Southern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3